Case 19-31483-ABA   Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                           Exhibit A Page 1 of 15




                    Exhibit A
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                          Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                         Exhibit A Page 2 of 15




Albert Casalnova
                                                  dotloop verified
                                                  01/27/20 1:54 PM EST
                                                  FJGB-KUNF-X6LB-MVOV
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 3 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 4 of 15




                                                                      AP DP
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 5 of 15




                                                                     DP AP
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 6 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 7 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 8 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                                Exhibit A Page 9 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 10 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 11 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 12 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 13 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 14 of 15
dotloop signature verification: dtlp.us/w7FN-a152-bUSE

                       Case 19-31483-ABA                 Doc 75-4 Filed 04/17/20 Entered 04/17/20 16:23:35   Desc
                                                               Exhibit A Page 15 of 15
